STATE OF LOUISIANA

            COURT OF APPEAL, FIRST CIRCUIT

STATE       OF   LOUISIANA                                                         NO.    2022    KW    0184


VERSUS


GERALD       FORD                                                                        MAY     9,    2022




In    Re:          Gerald        Ford,       applying    for  supervisory  writs,                           21st
                   Judicial          District     Court,    Parish of  Livingston,                           No.

                   2021 - Temp - 025702.


BEFORE:           GUIDRY,        HOLDRIDGE,         AND   CHUTZ,       JJ.


        WRIT       DENIED       ON    THE    SHOWING      MADE.        Relator      failed       to    include
a    copy    of the motions                filed with       the    district        court,      the     state' s
answers,          if     any,    the       district       court'   s    rulings      on     the       motions,

the     bill       of     information          or     indictment,            all    pertinent           minute

entries          and/    or     transcripts,          and     any       other       portions           of    the
district          court        record       that    might     support        the    claims        raised          in
the    writ       application.              Supplementation            of    this    writ      application


and/ or an application for rehearing will not be considered.                                                     See
Uniform          Rules    of    Louisiana          Courts   of     Appeal,      Rules     2- 18. 7 &        4-    9.
Any     future           filing       on     this     issue        should      include         the      entire

contents          of   this     application,          the missing            items noted above,              and

a copy of this                ruling.

                                                      JMG

                                                       GH
                                                      WRC




COURT       OF APPEAL,          FIRST      CIRCUIT




        DEPUTY         CLERK     OF   COURT
                   FOR    THE    COURT